Citation Nr: 0417257	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-13 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a left ear 
disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.

3.  Entitlement to service connection for a dental condition 
for compensation purposes.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for a right foot 
disability.   

6.  Entitlement to an initial evaluation in excess of 10 
percent for irritable colon system.    

7.  Entitlement to an initial evaluation in excess of 10 
percent for a left hernia scar.          

8.  Entitlement to an initial compensable evaluation for a 
right hernia scar.  

9.  Entitlement to an initial compensable evaluation for the 
residuals of left 3rd and 4th metacarpal fractures. 

10.  Entitlement to an initial compensable evaluation for 
tendonitis of the right shoulder.  

11.  Entitlement to an initial compensable evaluation for 
left elbow olecranon bursitis.  

12.  Entitlement to an initial evaluation in excess of 20 
percent for removal of the left testicle, with erectile 
dysfunction.

13.  Whether the RO properly reduced the disability 
evaluation for the appellant's service-connected removal of 
the left testicle, with erectile dysfunction, from a 20 
percent disability rating to a noncompensable disability 
rating, effective from August 1, 2003. 


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant had active military service from November 1974 
to December 1979, and from June 1982 to October 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of February 1999 and May 2003 rating 
actions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Detroit, Michigan.  By the May 2003 
rating decision, the RO reduced the disability rating for the 
appellant's service-connected removal of the left testicle, 
with erectile dysfunction, from 20 percent to zero percent 
disabling, effective from August 1, 2003.  

In the February 1999 rating action, the RO granted the 
appellant's claims for service connection for tinnitus and 
for a nasal condition, diagnosed as allergic rhinitis.  By 
the February 1999 rating action, the RO also granted a 
special monthly compensation for loss of a creative organ.  
The appellant filed a notice of disagreement (NOD) with 
respect to the disability ratings assigned to his service-
connected tinnitus and allergic rhinitis, and with respect to 
the level of special monthly compensation for loss of use of 
a creative organ.  A statement of the case (SOC) was issued 
in September 2002.  However, the Board observes that there is 
no indication from the information of record that the 
appellant filed a substantive appeal with respect to any of 
the aforementioned issues.  Accordingly, these issues are not 
before the Board for appellate consideration.  38 C.F.R. § 
20.200 (2003).

The issues of entitlement to an initial evaluation in excess 
of 10 percent for irritable colon system, entitlement to an 
initial evaluation in excess of 10 percent for a left hernia 
scar, entitlement to an initial compensable evaluation for a 
right hernia scar, entitlement to an initial compensable 
evaluation for the residuals of left 3rd and 4th metacarpal 
fractures, entitlement to an initial compensable evaluation 
for tendonitis of the right shoulder, entitlement to an 
initial compensable evaluation for left elbow olecranon 
bursitis, and whether the RO properly reduced the disability 
evaluation for the appellant's service-connected removal of 
the left testicle, with erectile dysfunction from 20 percent 
to zero percent disabling, effective from August 1, 2003, 
will be discussed in the remand portion of this decision; 
these issues are remanded to the RO via the Appeals 
Management Center in Washington, D.C.    

The Board further observes that in July 2003, the appellant's 
representative raised the issue of entitlement to service 
connection for a psychiatric disability.  This issue has not 
been developed for appellate consideration and is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  There is no competent medical evidence showing a current 
diagnosis of a left ear disability.   

2.  There is no competent medical evidence showing a current 
diagnosis of a bilateral knee disability.

3.  The appellant does not have any dental abnormality due to 
an in-service dental trauma.  

4.  The appellant's low back disability, currently diagnosed 
as degenerative changes of the lumbosacral spine, is 
attributable to his period of military service.  

5.  The appellant's right foot disability, currently 
diagnosed as degenerative changes of the first 
metatarsophalangeal joint of the right foot, is attributable 
to his period of military service.  


CONCLUSIONS OF LAW

1.  A left ear disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  A bilateral knee disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

3.  Service connection for a dental disorder for VA 
compensation purposes is not warranted.  38 C.F.R. § 3.381 
(2003).   

4.  Degenerative changes of the lumbosacral spine was 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

5.  Degenerative changes of the first metatarsophalangeal 
joint of the right foot was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Regulations 
implementing the VCAA are applicable to the appellant's 
claims.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2003).  

In the present case, given that this matter comes before the 
Board on appeal of a February 1999 rating action, and that 
the VCAA was not signed into law until November 2000, it was 
not until after the original rating action on appeal was 
promulgated did the RO provide notice to the appellant 
regarding the duty to notify him of the evidence he must 
provide, and the evidence that VA would obtain on his behalf.  
See Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Nevertheless, the Board observes that in regard to the issues 
on appeal, there is no indication that there is additional 
evidence that has not been obtained and that would be 
pertinent to the present claims.  In addition, the appellant 
has been afforded the opportunity to present evidence and 
argument in support of the claims.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Moreover, the appellant has 
also been notified of the applicable laws and regulations 
that set forth the criteria for entitlement to service 
connection.  The discussions in the statement of the case and 
the supplemental statement of the case have further informed 
the appellant of the information and evidence necessary to 
warrant entitlement to the benefits sought.  


With respect to VA's duty to notify, the RO sent the 
appellant a letter in March 2002 in which he was notified of 
the VCAA, the types of evidence he needed to submit, and the 
development the VA would undertake.  He was told what 
information and evidence was needed to substantiate a claim 
for service connection.  The letter specifically informed the 
appellant what was needed from him and what VA would obtain 
on his behalf.  For example, the letter told him that VA 
would help obtain medical records, employment records, or 
records from other Federal agencies.  The appellant was 
informed that he was responsible for providing sufficient 
information to VA so records could be requested.  Therefore, 
in light of the above, the Board finds that the VA's duty to 
notify has been fully satisfied (see Quartuccio, 16 Vet. App. 
at 183), and that any defect with respect to the VCAA notice 
requirement in this case was harmless error.  Simply put, in 
this case, the claimant was provided every opportunity to 
submit evidence.  He was also provided with notice of the 
appropriate law and regulations pertinent to his service 
connection claims.  He was further provided notice of what 
evidence he needed to submit, and notice of what evidence VA 
would secure on his behalf.  He was given ample time to 
respond.  Hence, not withstanding Pelegrini, to allow the 
appeal to continue would not be prejudicial error to the 
claimant.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
[appellant] regarding what further evidence he should submit 
to substantiate his claim."  Conway v. Principi, No. 03-7072 
(Fed. Cir. Jan. 7, 2004).    

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 C.F.R. 
§ 3.159(c).  The duty to assist includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  In this regard, 
the Board notes that in November 1998, the appellant 
underwent VA examinations which were pertinent to his service 
connection claims.  The Board further observes that in this 
case, there is no outstanding evidence to be obtained, either 
by VA or the appellant.  Consequently, given the standard of 
the new regulation, the Board finds that VA did not have a 
duty to assist that was unmet.  The Board also finds, in 
light of the above, that the facts relevant to this appeal 
have been fully developed and there is no further action to 
be undertaken to comply with the provisions of the 
regulations implementing the VCAA.     

In this case, the appellant has been provided notice 
regarding the type of evidence needed to establish service 
connection, and has been provided assistance in obtaining the 
evidence.  Thus, the Board finds that no additional notice or 
duty to assist is required under the provisions of 38 C.F.R. 
§ 3.159.  

II.  Pertinent Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).      

For certain chronic disorders, including arthritis, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

When, after consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  Reasonable doubt arises 
when there is an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove a 
claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).       

III.  Left Ear and Bilateral Knee Disabilities

In the instant case, there is no competent medical evidence 
of record showing a current medical diagnosis of a left ear 
disability.  In addition, there is also no competent medical 
evidence of record showing a current medical diagnosis of a 
bilateral knee disability.  

The Board recognizes that the appellant's service medical 
records show that in January 1989, the appellant was treated 
for a one-day history of a left earache.  At that time, upon 
physical examination of the appellant's left ear, the 
tympanic membrane was red and slightly protuberant.  The 
diagnosis was left otitis media.  In addition, according to 
the records, in October 1996, the appellant was treated for 
complaints of pain in his left ear with pressure around his 
eyes for the past three months.  No diagnosis was provided.  
Moreover, in October 1996, the appellant noted that his 
recovery from testicular cancer had caused a long period of 
inactivity, which had "taken its toll on" his knees and 
feet, and for which he was under "permanent profile for due 
to years of work in aircraft maintenance."  Furthermore, the 
Board notes that in July 1997, the appellant underwent a 
separation examination.  At that time, in response to the 
question as to whether the appellant had ever had or if he 
currently had a "trick" or locked knee, or ear, nose, or 
throat trouble, the appellant responded "yes."  The 
appellant noted that he had pain in his knees and that 
kneeling was difficult.  He also reported that he had 
ruptured his eardrums which caused him to develop earaches 
easily.  However, the Board notes that at the time of the 
appellant's July 1997 separation examination, the appellant's 
ears and lower extremities were clinically evaluated as 
normal.   

Subsequent to service discharge, with regard to the 
appellant's claimed ear disability, the Board observes that 
in November 1998, the appellant underwent a VA examination.  
At that time, he stated that he had a pressure feeling in the 
left ear and that occasionally, he noticed drainage out of 
the ear.  The appellant gave a history of otitis media and 
stated that he had been treated with antibiotics in the past.  
According to the examining physician, the appellant also gave 
a history of a rupture of the left tympanic membrane in 1986, 
secondary to battle trauma while in the military.  Upon 
physical examination, the tympanic membrane on the left side 
was retracted, and normal on the right side.  There was no 
drainage from either ear, and there was no mastoid 
tenderness.  The pertinent diagnoses were the following: (1) 
history of baro-trauma to the left tympanic membrane in 1986, 
resolved, no recurrence, and (2) history of left otitis media 
and no active disease at present.  

In regard to the appellant's claimed bilateral knee 
disability, the Board notes that a VA examination was 
conducted in November 1998.  At that time, the appellant 
complained of pain in his knees, and he noted that it was 
difficult for him to kneel or bend.  Right and left knee 
examination showed that they were normally aligned.  There 
was no swelling or deformity.  There was a small superficial 
callus over the tibial tubercle on the right side.  
Mediolateral and anteroposterior stability was maintained.  
Range of motion was from zero to 140 degrees on both sides.  
At the time of the appellant's November 1998 VA examination, 
the appellant had x-rays taken of his bilateral knees.  The 
x-rays were reported to show no significant productive or 
erosive lesions.  The soft tissues were unremarkable.  The 
impression was of no significant abnormality of the knees.  
Following a review of the physical examination and the 
appellant's x-rays, the examiner provided the diagnosis of 
subjective complaint of pain in the knees.  The examiner 
noted that the physical examination of the appellant's 
bilateral knees was normal, and that the x-rays of the 
appellant's knees were within normal limits, without any 
residual of trauma.      

A medical statement from a private examiner, dated in 
December 1999, shows that at that time, the private examiner 
noted that the appellant had complaints of bilateral knee 
pain.  The private examiner stated that x-rays of the 
appellant's knees, dated in November 1998, were negative.  

In March 2002, the RO received a decision from the Social 
Security Administration (SSA), dated in October 2000, which 
shows that at that time, the SSA determined that the 
appellant was disabled under the Social Security Act and was 
thereby entitled to Social Security disability benefits.  In 
the SSA decision, it was noted that the appellant had 
numerous medical disabilities, including arthritis affecting 
multiple joints.  However, the Board observes that it was not 
specifically reported that the appellant had arthritis in his 
knees.  In addition, in December 2004, the RO received the 
medical records utilized in reaching the October 2000 
decision.  The medical records are negative for any findings 
of arthritis of the knees.  

In this case, the Board notes that the only evidence of 
record supporting the appellant's claims is his own lay 
opinion that he currently has left ear and bilateral knee 
disabilities which are related to his period of active 
military service.  However, the appellant has not been shown 
to possess the training or credentials needed to render a 
diagnosis or a competent opinion as to medical causation, and 
his lay opinion thus does not constitute competent medical 
evidence and lacks probative value.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1998); YT v. Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The Board also notes that in Sanchez-Benitez v. West, the 
United States Court of Appeals for Veterans Claims (Court) 
had occasion to address what constitutes a disability.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
A symptom, such as pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  Id.  Therefore, in this case, 
while the Board recognizes the appellant's complaints of pain 
in his knees, no diagnosis of underlying disability has been 
provided.    

In light of the above, the Board finds that there is no 
competent medical evidence of record showing that the 
appellant currently has a left ear disability, to include 
otitis media of the left ear.  In addition, the Board also 
finds that there is no medical evidence of record showing a 
current medical diagnosis of a bilateral knee disability.  
Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claims for service 
connection for a left ear disability and a bilateral knee 
disability.  Accordingly, service connection for these 
disabilities must be denied.   

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert, 1 Vet. App. at 49.      

IV.  Dental Condition

With regard to dental conditions, under previous regulations, 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis were not disabling conditions, and could 
be considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of 38 C.F.R. §§ 17.120, 
17.123.  38 C.F.R. § 4.149 (1998).  

Effective June 8, 1999, selected VA regulations governing 
dental claims were revised for clarification purposes.  Under 
the current regulations, treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 (2003).  38 
C.F.R. § 3.381(a) (2003).  As such, service connection for 
compensation purposes is not available for a dental condition 
other than for injuries sustained as a result of dental 
trauma.


The appellant's service dental records show that in January 
1994, the appellant was diagnosed with chronic adult onset of 
periodontitis.  The records also reflect that in July 1997, 
the appellant was treated for his Maryland bridge of teeth 
numbers 23 to 25.  Thus, it appears that the appellant had 
teeth numbers 23 to 25 extracted and a bridge created during 
active service.  However, given that neither the appellant's 
service medical records nor his service dental records 
reflect any type of dental trauma, it does not appear that 
the teeth were extracted as a result of inservice trauma, and 
the appellant does not allege any such trauma during service.    

In November 1998, the appellant underwent a VA dental 
examination.  Following the examination, the dental examiner 
stated that the appellant had chronic periodontal disease.  
The examiner also noted that the appellant had a loose 
Maryland bridge at tooth number 24.  

In Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the Court 
held that in cases where it is the law, and not the evidence, 
that is dispositive, the claim should be denied or the appeal 
to the Board terminated because of the absence of legal merit 
or the lack of entitlement under the law.  Although dental 
conditions, including dental decay, may be service connected 
for purposes of determining entitlement to dental 
examinations and/or outpatient dental treatment under 38 
C.F.R. Part 17, such a question is not before the Board.  
Rather, the question at issue is entitlement to compensation 
benefits based on dental decay and the extraction of teeth 
during service.   

Additionally, the Board notes that in a precedent opinion, 
VA's General Counsel held that dental treatment of teeth, 
even extractions, during service did not constitute dental 
trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  
Consequently, because there is no evidence of dental trauma 
and the appellant's current appeal is based on his complaint 
of the dental condition created by dental decay and the 
extraction of teeth during service, the Board is without 
legal authority under governing regulations to grant service 
connection for a dental condition for purposes of an award of 
disability compensation benefits.  As such, the appellant's 
claim of entitlement to service connection for a dental 
condition for compensation purposes is denied.


V.  Low Back Disability

The appellant's service medical records show that in October 
1996, the appellant provided a memorandum for the Physical 
Evaluation Board.  In the memorandum, the appellant stated 
that the development of degenerative disc disease in his back 
had hindered his attempts at rehabilitation following 
treatment for testicular cancer.  The records further reflect 
that in July 1997, the appellant underwent a separation 
examination.  At that time, in response to the question as to 
whether the appellant had ever had or if he currently had 
recurrent back pain, the appellant responded "yes."  In 
addition, although the appellant's spine and other 
musculoskeletal were clinically evaluated as "normal" on 
examination the Board notes that the examining physician 
stated that he was the appellant's primary care physician, 
and that aside from the appellant's testicular cancer, he had 
followed the appellant for low back pain, which had been 
radiographically proven as degenerative joint disease.       

Subsequent to service discharge, in November 1998, the 
appellant underwent a VA examination.  At that time, he 
stated that he had chronic low back pain.  The appellant 
indicated that while he was in the military, his Military 
Occupational Specialty (MOS) was as an aircraft mechanic.  He 
noted that due to his MOS, he performed heavy lifting which 
caused the gradual onset of pain in the lower back, without 
any radiation.  The physical examination of the appellant's 
spine showed that the spine was straight and that muscle tone 
was good, without any spasm.  There was tenderness on 
palpation.  No scoliosis or kyphosis was detected.  Extension 
was to 30 degrees, with pain, and forward flexion was to 70 
degrees, also with complaint of pain.  Right and left lateral 
flexion were both to 20 degrees, and right and left lateral 
rotation were also both to 20 degrees.  The examiner noted 
that x-rays of the appellant's lumbosacral spine were within 
normal limits, without any residual of trauma.  The diagnosis 
was subjective complaint of pain in the lower back, normal 
lower back.  However, although the examiner indicated that x-
rays of the appellant's lumbosacral spine were within normal 
limits, the Board notes that VA Medical Center (VAMC) x-ray 
reports show that on November 4, 1998, the same day of the 
appellant's VA examination, x-rays of the appellant's 
lumbosacral spine were reported to show hypertrophic changes, 
most marked at L3, L4, and L5, indicating degenerative 
process, with narrowing of the posterior disc spaces.  There 
was minimal encroachment of the intervertebral foramina.  The 
paravertebral soft tissues were unremarkable.  The impression 
was of degenerative changes of the lumbar spine.    

The Board has carefully considered the medical and clinical 
data generated in this case.  It is found that, on balance, 
the appellant's contention that his currently diagnosed 
degenerative changes of the lumbosacral spine is attributable 
to his period of active service, is supported by the medical 
evidence of record.  In this regard, given that at the time 
of the appellant's July 1997 separation examination, the 
examiner stated that he had followed the appellant for low 
back pain, which had been radiographically proven as 
degenerative joint disease, and in light of the evidence of 
record which shows that approximately four days after the 
appellant's one-year anniversary from his separation for 
service, x-rays of the appellant's lumbosacral spine were 
reported to show degenerative changes of the lumbosacral 
spine, the Board finds that the medical evidence is at least 
in equipoise with regard to whether the appellant's low back 
disability, currently diagnosed as degenerative changes of 
the lumbosacral spine, is attributable to his period of 
active military service.  Therefore, the benefit of the doubt 
is resolved in the appellant's favor by finding that his 
current degenerative changes of the lumbosacral spine is 
attributable to his military service.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).       

VI.  Right Foot Disability

The appellant's service medical records show that in April 
1990, the appellant was treated for pain in his right foot.  
At that time, he stated that he had injured his foot several 
years ago when he had dropped a heavy tire on his foot.  The 
appellant indicated that since his right foot injury, he had 
had intermittent episodes of pain on the top of his foot.  
According to the appellant, in the past two weeks, he had had 
severe pain in his right foot which radiated into his calves.  
Upon physical examination of the appellant's right foot, 
there was mild tenderness over the 1st and 2nd metatarsals.  
There was no swelling or erythema, and there was a full range 
of motion.  The assessment was "c/u" arthritic inflammatory 
changes.  Following the physical examination, the appellant 
had x-rays taken of his right foot.  The x-rays were 
interpreted as showing mild degenerative changes involving 
the first metatarsal phalangeal joint.  There was no 
significant deformity seen in the visualized joints and 
osseous structures from old injury.  No other significant 
radiographic findings were demonstrated.   

The appellant's service medical records include a January 
1996 memorandum which noted that the appellant had complaints 
of right foot pain while wearing steel toe boots.  It was 
also reported that the appellant had fractured his 2nd and 3rd 
toes of the right foot during active duty in 1977.  Thus, it 
was recommended that the appellant undergo a podiatry 
evaluation.  The records show that in March 1996, the 
appellant underwent a podiatry evaluation for his complaints 
of right foot pain.  At that time, he stated that he had a 
history of foot trauma, including 2nd and 3rd toe fractures.  
Following the physical examination, the assessment was hallux 
rigidus of the right foot.  The examiner stated that the 
appellant's profile should allow for soft shoes.  A DA Form 
3349, Physical Profiles, dated in March 1996, shows that at 
that time, it was noted that the appellant was not to wear 
steel toe boots because of his diagnosed hallux rigidus.  The 
records further reflect that in July 1997, the appellant 
underwent a separation examination.  At that time, in 
response to the question as to whether the appellant had ever 
had or if he currently had any foot trouble, the appellant 
responded "yes."  The appellant stated that he had dropped 
aircraft ground equipment on his right foot resulting in 
hallux rigidus.  The appellant's feet were clinically 
evaluated as "normal."  

Subsequent to service discharge, in November 1998, the 
appellant underwent a VA examination.  At that time, the 
appellant stated that he had pain in his right foot, 
especially near the big toe which got stiff.  The appellant 
stated that in 1977, while he was in the military, he injured 
his right foot when he dropped a "heavy coupling" on his 
foot.  Upon physical examination of the appellant's right 
foot, there was no flattening or excessive arching.  The 
right foot was in plantigrade and the toes were straight.  
The metatarsophalangeal joint of the right foot was swollen 
and tender.  There was limited motion with pain.  Extension 
was to 10 degrees, and flexion was to 15 degrees.  The rest 
of the foot was satisfactory, and there was no tenderness, 
swelling, or pain.  The examiner noted that x-rays of the 
appellant's right foot were within normal limits, without any 
residual of trauma.  The diagnosis was subjective complaint 
of pain in the right foot, normal right foot.  However, 
although the examiner indicated that x-rays of the 
appellant's right foot were within normal limits, the Board 
notes that VAMC x-ray reports show that in November 1998, the 
same day of the appellant's VA examination, x-rays of the 
appellant's right foot were reported to show degenerative 
changes at the first metatarsophalangeal joint and sclerotic 
changes at the talotibial joint.  The impression was of 
degenerative changes of the first metatarsophalangeal joint, 
with sclerotic changes at the ankle joint, as described.      

A medical statement from a private examiner, dated in 
December 1999, shows that at that time, the private examiner 
noted that the appellant's examination in November 1998, 
revealed tenderness and loss of motion of a 
metatarsophalangeal joint of the right foot.

The Board has carefully considered the medical and clinical 
data generated with regard to this issue.  It is found that, 
on balance, the appellant's contention that his currently 
diagnosed degenerative changes of the first 
metatarsophalangeal joint of the right foot, is attributable 
to his period of active service is supported by the medical 
evidence of record.  In this regard, given that the 
appellant's service medical records show that in April 1990, 
x-rays of the appellant's right foot were interpreted as 
showing mild degenerative changes involving the first 
metatarsal phalangeal joint, and in light of the evidence of 
record which shows that approximately four days after the 
appellant's one-year anniversary from his separation for 
service, x-rays of the appellant's right foot were reported 
to show degenerative changes of the first metatarsophalangeal 
joint, the Board finds that the medical evidence supports the 
appellant's claim for service connection for a right foot 
disability, currently diagnosed as degenerative changes of 
the first metatarsophalangeal joint of the right foot.  


ORDER

Service connection for a left ear disability is denied.  

Service connection for a bilateral knee disability is denied.  

Service connection for a dental condition for compensation 
purposes is denied.  

Service connection for degenerative changes of the 
lumbosacral spine is granted.   

Service connection for degenerative changes of the first 
metatarsophalangeal joint of the right foot is granted.    


REMAND

As previously stated, on November 9, 2000, the VCAA was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  Under regulations implementing 
the VCAA, VA's duty to notify and duty to assist have been 
significantly expanded.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2003).  

First, VA has a duty to provide notice of any information 
necessary to complete the claim, if it is incomplete.  
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
claimant of any information and evidence needed to 
substantiate a claim, and of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 C.F.R. § 3.159(b)(1); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim.  38 C.F.R. § 3.159(c).  

In this case, a review of the claims file shows that in March 
2002, the RO sent the appellant a letter in which he was 
notified of the VCAA, the types of evidence he needed to 
submit, and the development the VA would undertake.  However, 
the Board observes that the March 2002 letter only addressed 
the appellant's service connection claims, as listed on the 
cover page of this decision.  There was no discussion of the 
appellant's claims for entitlement to an initial evaluation 
in excess of 10 percent for irritable colon system, 
entitlement to an initial evaluation in excess of 10 percent 
for a left hernia scar, entitlement to an initial compensable 
evaluation for a right hernia scar, entitlement to an initial 
compensable evaluation for the residuals of left 3rd and 4th 
metacarpal fractures, entitlement to an initial compensable 
evaluation for tendonitis of the right shoulder, entitlement 
to an initial compensable evaluation for left elbow olecranon 
bursitis, and whether the RO properly reduced the disability 
evaluation for the appellant's service-connected removal of 
the left testicle, with erectile dysfunction from 20 percent 
to zero percent disabling, effective from August 1, 2003.  
Thus, the appellant has not been sent any VCAA type notice 
that relates directly to the aforementioned claims.  
Additionally, he has not been informed as to what evidence he 
is to submit and what evidence VA will obtain.  Therefore, 
the Board will remand the aforementioned claims to ensure 
full and complete compliance with the enhanced duty-to-notify 
and duty-to-assist provisions of the VCAA.

The Board also notes that the RO has assigned a 10 percent 
disability rating under 38 C.F.R. §§ 4.114, 4.118, Diagnostic 
Codes 7338-7804 for the appellant's service-connected left 
hernia scar, effective from November 1, 1997, and a 
noncompensable disability rating under Diagnostic Codes 7338-
7804 for the appellant's service-connected right hernia scar, 
effective from November 1, 1997.  The Board observes that 
Diagnostic Code 7804 pertains to skin disorders.  See 
38 C.F.R. § 4.118.  In this regard, the Board notes that the 
criteria for rating skin disabilities changed August 30, 
2002.  67 Fed. Reg. 49,590-99 (July 31, 2002).  The appellant 
was informed of the change by supplemental statement of the 
case, issued in June 2003.     

In the instant case, the Board observes that the appellant 
underwent VA examinations in November 1998 and May 2002 which 
were pertinent to his right and left hernia scars.  However, 
the Board observes that the November 1998 and May 2002 VA 
examinations did not provide the medical evidence needed by 
the requisites of the newly enacted rating criteria.  
Specifically, the examiners from the November 1998 and May 
2002 VA examinations did not provide the specific 
measurements, width and length, of the appellant's right and 
left hernia scars.  As such, the claims must be remanded for 
a dermatological examination to assess the severity of the 
appellant's right and left hernia scars under the new rating 
criteria.          

In regard to the appellant's claim for an initial compensable 
evaluation for the residuals of left 3rd and 4th metacarpal 
fractures, the Board notes that by the February 1999 rating 
action, the RO assigned a noncompensable disability rating 
under Diagnostic Code 5223, effective from November 1, 1997, 
for the appellant's service-connected residuals of left 3rd 
and 4th metacarpal fractures.  In addition, the Board 
observes that effective August 26, 2002, the rating 
provisions relating to ankylosis of the fingers and thumb 
were amended by VA.  See 67 Fed. Reg. 48,784 (July 26, 2002).  
In this case, the new regulatory criteria used for the 
evaluation of ankylosis of the fingers and thumb have not yet 
been provided to the appellant.  Moreover, given that VA must 
apply the old criteria prior to the effective date of the new 
regulation, the Board finds that the appellant should be 
specifically advised by the RO of the new and the old 
criteria for rating finger and thumb disabilities.  See 
38 U.S.C.A. § 5110(g) (West 2002); see also Green v. Brown, 
10 Vet. App. 111, 116-119 (1997) (where compensation is 
awarded pursuant to any Act or administrative issue, the 
effective date of such award or increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the Act or administrative issue).  
Moreover, the appellant should be afforded a new VA 
examination which evaluates his symptomatology in terms 
pertinent to the rating criteria that were in effect when he 
filed his claim, as well as the rating criteria as amended 
once during the pendency of his appeal.  See 38 C.F.R. 
§ 4.71a (2002); 68 Fed. Reg. 51,454 (2003).     

In regard to the appellant's claim for an initial compensable 
evaluation for left elbow olecranon bursitis, the Board notes 
that in July 2003, the appellant underwent a VA examination.  
At that time, he stated that he had pain in his left elbow.  
He indicted that in September 2001, he had undergone surgery 
on his left elbow.  According to the appellant, in November 
2000, he had a sudden onset of left elbow pain, and the whole 
arm and hand became numb.  The appellant reported that he 
went to Ann Arbor where he had an examination and an 
electromyograph (EMG), and in September 2001, he underwent 
left elbow surgery.  Following the physical examination, the 
examiner stated that the appellant had a history of chronic 
discomfort and pain in the left elbow, followed by the 
surgery for ulnar nerve.  The examiner noted that at present, 
there was a residual scar on the ulnar side of the left 
elbow, and that there was no clinical evidence of 
neurological deficit.  

In light of the above, it appears that the appellant 
underwent surgery for his service-connected left elbow 
disability in September 2001.  However, the Board notes that 
the evidence of record is negative for any records of surgery 
pertaining to the appellant's left elbow.  Inasmuch as the 
appellant's statements have put the VA on notice of the 
existence of additional treatment records, these records 
should be obtained prior to the Board's appellate review in 
this case.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  As additional action by the RO may be helpful in 
either obtaining such putative records, or documented 
information that the records cannot be obtained, the Board 
determines that further development in this regard is 
warranted.  Id.; see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).      

Furthermore, in a claim for disability compensation, the duty 
to assist includes conducting a thorough, contemporaneous 
medical examination, taking into account records of prior 
medical treatment so that the disability rating will be full 
and fair.  Green v. Derwinski, 1 Vet. App. 121 (1991).  As 
such, given that the appellant underwent left elbow surgery 
in September 2001, the Board concludes that an additional VA 
examination would provide a record upon which a fair, 
equitable, and procedurally correct decision on the claim on 
appeal can be made.  38 C.F.R. §§ 3.326, 3.327 (2003).         

The Board further notes that by the February 1999 rating 
action, the RO granted the appellant's claim for service 
connection for the removal of the left testicle, with 
erectile dysfunction.  At that time, the RO assigned a 20 
percent disability rating under 38 C.F.R. § 4.115b, 
Diagnostic Codes 7528-7522, effective from November 1, 1997, 
for the appellant's service-connected removal of the left 
testicle, with erectile dysfunction.  However, the Board 
observes that in a June 1999 rating decision, the RO 
concluded that the February 1999 rating decision contained 
clear and unmistakable error in assigning a 20 percent 
evaluation under Diagnostic Codes 7528-7522 for the 
appellant's service-connected removal of the left testicle, 
with erectile dysfunction.  The RO indicated that Diagnostic 
Code 7522 required both erectile dysfunction and deformity of 
the penis for a 20 percent evaluation.  According to the RO, 
the appellant's November 1998 VA examination showed that at 
that time, the appellant's external genitalia were normal.  
Thus, the RO stated that the correct Diagnostic Code for 
removal of the testis was Diagnostic Code 7524.  According to 
the RO, under Diagnostic Code 7524, a noncompensable 
evaluation was warranted for the removal of one testis, and a 
30 percent evaluation was warranted for the removal of both.  
Therefore, it was the RO's determination that a 
noncompensable disability rating under Diagnostic Codes 7528-
7524 should be assigned to the appellant's service-connected 
removal of the left testicle.  Accordingly, the RO proposed 
to reduce the disability rating for the appellant's service-
connected removal of the left testicle, following due 
process.   

In a VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in July 1999, the appellant stated that he wished to appeal 
all issues raised in the February 1999 rating decision.    

By a letter issued in March 2002, the appellant was notified 
that the RO proposed to decrease his 20 percent evaluation 
for his service-connected removal of the left testicle, with 
erectile dysfunction, to a noncompensable evaluation.  In the 
letter, the appellant was advised that he could submit 
medical or other evidence to show that they should not make 
the change.  He was further advised that if additional 
evidence was not received within 60 days from the date of the 
letter, they would reduce his evaluation.  

In a letter from the appellant's representative, dated in 
April 2002, the appellant's representative stated that the 
appellant disagreed with the "rating decision" proposing to 
reduce the disability rating for his service-connected 
removal of the left testicle, from a 20 percent rating to a 
noncompensable evaluation.  The appellant's representative 
indicated that consideration should have been given to the 
disabling affects of the appellant's surgery for a radical 
left orchiectomy and subsequent radiation therapy.  According 
to the appellant's representative, it was the appellant's 
contention that that treatment had resulted in a non-
functional atrophied remaining right testicle.  

By a May 2003 rating action, the RO reduced the disability 
rating for the appellant's service-connected removal of the 
left testicle, with erectile dysfunction, from a 20 percent 
rating to a noncompensable evaluation under Diagnostic Codes 
7528-7522, effective from August 1, 2003.  The appellant 
filed a notice of disagreement in July 2003, and a statement 
of the case was issued in January 2004.  In March 2004, the 
appellant filed a timely substantive appeal (VA Form 9).  

In light of the above, the Board construes the appellant's 
July 1999 VA Form 9 as a notice of disagreement with the 20 
percent rating assigned to the service-connected removal of 
the left testicle, with erectile dysfunction.  38 C.F.R. 
§ 20.201 (2003).  In this regard, the Board notes that at the 
time the appellant submitted the July 1999 statement 
expressing his desire to appeal all issues raised in the 
February 1999 rating decision, which would include the 20 
percent rating assigned to the service-connected removal of 
the left testicle, the February 1999 rating was not yet 
final.  See 38 U.S.C.A. § 7105 (West 2002).  Since the 
appellant disagreed with the February 1999 rating decision in 
regards to the 20 percent rating assigned to the service-
connected removal of the left testicle, but no statement of 
the case was issued, that rating decision remained open with 
regard to this issue.  Moreover, the appellant's July 1999 
statement that he wished to appeal all issues raised in the 
February 1999 rating decision, which would include the 20 
percent rating assigned to the service-connected removal of 
the left testicle, was submitted prior to the expiration of 
the one-year appeal period following the February 1999 rating 
decision.  Accordingly, in light of the above, as the July 
1999 statement from the appellant is accepted as a timely 
notice of disagreement with respect to the 20 percent rating 
assigned to the service-connected removal of the left 
testicle, with erectile dysfunction, in the February 1999 
rating action, the Board is required to remand to the RO for 
the issuance of a statement of the case.  Manlincon v. West, 
12 Vet. App. 238 (1999).    

Furthermore, the Board observes that in the June 1999 rating 
decision, although the RO concluded that the February 1999 
rating decision contained clear and unmistakable error in 
assigning a 20 percent evaluation under Diagnostic Codes 
7528-7522 for the appellant's service-connected removal of 
the left testicle, with erectile dysfunction, and proposed to 
reduce the disability rating for the appellant's service-
connected removal of the left testicle, following due 
process, the RO did not reduce the disability rating for the 
appellant's service-connected removal of the left testicle at 
that time.  In this regard, it was not until the May 2003 
rating action when the RO reduced the disability rating for 
the appellant's service-connected removal of the left 
testicle, with erectile dysfunction, from a 20 percent rating 
to a noncompensable rating under Diagnostic Codes 7528-7522, 
and then assigned an effective date from August 1, 2003.  
Following the May 2003 decision, the appellant filed a timely 
appeal with respect to the issue of whether the RO properly 
reduced the disability evaluation for the appellant's 
service-connected removal of the left testicle, from a 20 
percent rating to a noncompensable rating, effective from 
August 1, 2003.        

The Board further observes that VA regulations provide that 
where reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, a rating proposing the 
reduction or discontinuance is to be prepared setting forth 
all material facts and reasons.  38 C.F.R. § 3.105(e) (2003).  
The law also requires that the veteran be given 60 days to 
present additional evidence showing that compensation should 
be continued at the present level.  Id.  In this regard, the 
Board notes that the above procedural requirements were not 
specifically provided to the appellant in the January 2004 
statement of the case.  Upon remand, such notification should 
be provided to the appellant.     

Accordingly, the case is remanded to the RO for the following 
actions:

1.  The RO should issue a statement of 
the case to the appellant and his 
representative that addresses the issue 
of entitlement to an initial evaluation 
in excess of 20 percent for the 
appellant's service-connected removal of 
the left testicle, with erectile 
dysfunction, from November 1, 1997, to 
July 31, 2003.  The appellant and his 
representative are reminded that to vest 
the Board with jurisdiction over this 
issue, a timely substantive appeal to the 
February 1999 rating decision must be 
filed.  38 C.F.R. § 20.202 (2003).  If 
the appellant perfects the appeal as to 
the aforementioned issue, the case should 
be returned to the Board for appellate 
review.  38 C.F.R. §§ 20.202, 20.302 
(2003).    

2.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The appellant should be 
specifically told of the information or 
evidence he needs to submit to 
substantiate his claims and what evidence 
VA will obtain.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In 
this regard, the RO should specifically 
request that the appellant identify the 
names, addresses, and approximate dates 
of treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected irritable colon 
system, left hernia scar, right hernia 
scar, residuals of left 3rd and 4th 
metacarpal fractures, tendonitis of the 
right shoulder, left elbow olecranon 
bursitis, and removal of the left 
testicle, with erectile dysfunction, in 
recent years.  The RO should specifically 
ask the appellant to provide information 
regarding his left elbow surgery, 
including the date of the surgery and the 
names and addresses of the health care 
providers who performed the surgery, and 
any subsequent follow-up treatment.  With 
any necessary authorization from the 
appellant, the RO should attempt to 
obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured.  All attempts to 
secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claims.  The appellant and his 
representative must then be given an 
opportunity to respond.

3.  After any additional evidence has 
been obtained and added to the record, 
the RO should undertake any additional 
evidentiary development deemed 
appropriate, to include providing the 
appellant a more current VA 
examination(s) with respect to any of his 
service-connected disabilities.  However, 
in regards to the appellant's claims for 
increased ratings for his 
service-connected left hernia scar, right 
hernia scar, residuals of left 3rd and 4th 
metacarpal fractures, and left elbow 
olecranon bursitis, the RO should 
specifically make arrangements with the 
appropriate VA medical facility for the 
appellant to be afforded the following 
examinations:  

(A)  A comprehensive VA dermatological 
examination to determine the current 
severity of the appellant's service-
connected right and left hernia scars.  
The claims folder and a copy of this 
remand must be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
specifically requested to review the 
November 1998 and May 2002 VA examination 
reports.  All necessary special studies 
or tests are to be accomplished.  The 
examiner should specifically note whether 
either scar is superficial, unstable, 
poorly nourished, with repeated 
ulceration, and/or tender and painful on 
objective demonstration.  A superficial 
scar is one not associated with 
underlying soft tissue damage, and an 
unstable scar is one where, for any 
reason, there is frequent loss of 
covering of skin over the scar.  The 
size, both width and length, of each scar 
should be measured.  A complete rationale 
for all opinions should be provided.  The 
report prepared should be typed.

(B)  A VA orthopedic examination to 
determine the current severity of the 
appellant's service-connected residuals 
of left 3rd and 4th metacarpal fractures, 
and left elbow olecranon bursitis.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is 
specifically requested to review the 
November 1998 and July 2003 VA 
examination reports, and any reports 
pertaining to the appellant's September 
2001 left elbow surgery, if received.  
All indicated testing should be 
conducted, to include x-rays if deemed 
necessary by the examiner.  

In regard to the appellant's service-
connected residuals of left 3rd and 4th 
metacarpal fractures, range of motion 
studies of the joints of the left fingers 
should be conducted, and all clinical 
findings should be reported in detail.  
The examiner should specifically note 
whether there is any ankylosis of any 
finger of the left hand.  In addition, 
the examiner should indicate whether 
there is a gap of more than 2 inches (5.1 
cm.), a gap of one to 2 inches (2.5 to 
5.1 cm.), or a gap of less than 1 inch 
(2.5 cm.) between the thumb and the 
fingers, with the thumb attempting to 
oppose the fingers.  

Clinical findings should also include 
whether during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
coordination associated with the left 
hand.  In addition, the physician should 
indicate whether, and to what extent, the 
appellant experiences functional loss due 
to pain and/or any of the other symptoms 
noted above during flare-ups.  To the 
extent possible, the examiner should 
express such functional loss in terms of 
degrees of limited motion, beyond what 
was shown clinically.  

If the examiner is unable to provide any 
of the requested information with any 
degree of medical certainty, the examiner 
should clearly so state, and explain why.  
All examination findings, along with the 
complete rationale for all opinions 
expressed and conclusions reached, should 
be set forth in the report.  Any report 
prepared should be typed.

In regard to the appellant's service-
connected left elbow olecranon bursitis, 
the orthopedic examiner should conduct 
range of motion studies on the left 
elbow.  The examiner should first record 
the range of motion observed on clinical 
evaluation, in terms of degrees of 
flexion and extension.  If there is 
clinical evidence of pain on motion, the 
examiner should indicate the degree of 
flexion and/or extension at which such 
pain begins.  Then, after reviewing the 
appellant's complaints and medical 
history, the examiner should render an 
opinion as to the extent to which the 
appellant experiences functional 
impairments of the left elbow such as 
weakness, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, and should portray 
these factors in terms of degrees of 
additional loss in range of motion.  
Specifically, the examiner should 
indicate whether the overall left elbow 
disability picture, in terms of limited 
motion, and including any weakness, 
excess fatigability, incoordination, 
and/or pain due to repeated use or flare-
ups, is best equated with (1) flexion 
which is limited to 45, 55, 70, 90, 100, 
110, or more than 110 degrees, and/or (2) 
extension which is limited to 110, 100, 
90, 75, 60, 45, or less than 45 degrees.  

Moreover, the orthopedic examiner should 
fully describe any bony impairment of the 
left ulna.  With regard to the left ulna, 
the examiner should specifically indicate 
whether there is any evidence of nonunion 
and, if so, whether the nonunion is 
affecting the upper or lower half of the 
ulna.  If there is evidence of nonunion 
of the upper half of the ulna, the 
examiner should indicate whether there is 
any false movement; whether there is loss 
of bone substance and, if so, whether the 
loss is one inch (2.5 centimeters) or 
more; and whether there is deformity of 
the bone and, if so, whether the 
deformity can properly be described as 
"marked."  The examiner should also 
indicate whether there is any evidence of 
malunion of the left ulna and, if so, 
whether there is bad alignment of the 
bone; and whether there is flail joint of 
the elbow.  All examination findings, 
along with the complete rationale for all 
opinions expressed and conclusions 
reached, should be set forth in the 
report.  Any report prepared should be 
typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2003).  In the 
event that the appellant does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO should review the 
claims file and take all other proper 
measures to ensure full and complete 
compliance with the duty-to-notify and 
duty-to-assist provisions of the VCAA.  
The RO should also ensure that the VA 
examination reports address all actions 
requested.  If they do not, they must be 
returned to the examiner(s) for 
corrective action.

6.  The RO should then review and re-
adjudicate the issues on appeal.  
Specifically, in regard to the 
appellant's claims for an initial 
evaluation in excess of 10 percent for a 
left hernia scar and an initial 
compensable evaluation for a right hernia 
scar, the RO should consider the newly 
enacted provisions of 38 C.F.R. § 4.118, 
pertaining to the evaluation of skin 
conditions.  See 67 Fed. Reg. 49,590-599 
(July 32, 2002).  In addition, in regard 
to the appellant's claim for an initial 
compensable evaluation for the residuals 
of left 3rd and 4th metacarpal fractures, 
the RO should consider the newly enacted 
provisions of 38 C.F.R. § 4.71a, 
pertaining to ankylosis of the fingers 
and thumb.  See 67 Fed. Reg. 48,784 (July 
26, 2002).  If any such action does not 
resolve each claim to the appellant's 
satisfaction, the RO should provide the 
appellant and his representative a 
supplemental statement of the case, to 
include the revised rating criteria and 
the application of the facts thereto, and 
the procedural requirements of 38 C.F.R. 
§ 3.105(e) in regard to the reduction of 
the disability rating for the appellant's 
service-connected removal of the left 
testicle, and an appropriate period of 
time should be allowed for response.  
Thereafter, the case should be returned 
to this Board for appellate review.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



